750 N.W.2d 220 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy John VINCENT, Defendant-Appellant.
Docket No. 136215. COA No. 283339.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the March 5, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).